McKennan, C. J.
It is very difficult to put any other construction upon the disputed clause of the charter-party here than that adopted by the learned judge of the district court. I, therefore, adopt his opinion.
Nor do I think that the evidence taken in this court changes the construction of the charter as given to it in the court below. To prove that it is usual for vessels carrying marble to carry also light cargo, and that insurance companies require a specification in the charter-party of the number of tons of marble which a vessel may take, which is not to be exceeded, will not change the meaning of an unambiguous contract, such as we have here.
The decree of the district court is therefore affirmed, and the libel is dismissed, with costs.